Order entered September 6, 1968, unanimously modified, on the law, to reinstate plaintiffs’ causes of action and to vacate judgment entered thereon and to deny defendant’s motion to dismiss and, as so modified, affirmed, with costs to plaintiffs-appellants to abide -the event. The record on this application reveals several factual questions which preclude the granting of summary judgment. Among these are the true nature of the assignment of .the so-called royalty agreement, whether outright or as security, and, if the latter, whether the debt secured has been paid. As to the first of these questions, defendant’s contention that facts antedating-the 1946 assignment are not material is erroneous. Furthermore, the restriction on corporate directors to bind the corporation by agreements which transfer the management of corporate affairs outside the .corporation has no application to the issues presented here. Concur — Stevens, P. J., Eager, Nunez and iSteuer, JJ.